



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Taugher, 2017 ONCA 864

DATE: 20171109

DOCKET: C62794

Simmons, van Rensburg and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Spencer Taugher

Appellant

Charles Shortt, for the appellant

Rebecca Schwartz, for the respondent

Heard: November 3, 2017

On appeal from the decision of the Summary Convictions
    Appeal Court dated August 17, 2016 by Justice Bruce Durno of the Superior Court
    of Justice, dismissing the appeal from the conviction entered on November 3,
    2015 by Justice L.M. Baldwin of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of impaired driving and his appeal to the
    Superior Court was dismissed.  He seeks leave to appeal to this court.  For the
    reasons expressed by Durno J., we see no merit in the proposed appeal.  It
    follows that this case has no significance for the general administration of
    justice.  The request for costs is denied.


